Citation Nr: 0024030	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-03 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected thoracic spine disability, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1970 to 
March 1973 and from November 1990 to November 1991. 

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in February 
1998, by the Milwaukee, Wisconsin, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement (NOD) was received in April 1998, the RO issued 
a statement of the case (SOC) in May 1998, and a substantive 
appeal (SA) was received in February 1999.  A hearing before 
a Hearing Officer was conducted at the RO in June 1998.


FINDING OF FACT

The veteran's service-connected thoracic spine disability, 
currently described for rating purposes as mechanical 
thoracic back pain with degenerative disease, is manifested 
by complaints of pain, tenderness, spasm, and limitation of 
motion consistent with chronic strain; there is no listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, or abnormal mobility on forced motion, nor is the 
disability productive of symptomatology indicative of severe 
intervertebral disc syndrome, recurring attacks with 
intermittent relief.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for the veteran's service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5291, 5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes the veteran's service medical records (SMRs), 
VA examinations, treatment records, as well as the written 
statements and RO hearing testimony of the veteran, the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to an April 1993 rating decision, the RO granted the 
veteran service connection for a thoracic spine disorder and 
assigned a noncompensable disability rating, effective 
November 27, 1991.  In accordance with a July 1994 rating 
decision, the RO raised the veteran's disability rating for 
his thoracic spine disorder to 10 percent, effective November 
27, 1991.  In March 1995, the RO increased the veteran's 
disability rating to 20 percent, effective November 27, 1991.  
An April 1995 statement of the case (SOC) explained that the 
veteran's 20 percent disability rating was assigned by 
applying the schedular criteria provided for rating 
lumbosacral strain of 38 C.F.R. § 4.71a, Diagnostic Code 
5295, by analogy, as authorized by 38 C.F.R. § 4.20.  

An October 1997 VA general medical examination report 
recounts the history of the veteran's service-connected 
thoracic spine disability and his complaints pain in the 
thoracic and cervical region.  Objectively, there was 
tenderness to slight palpation along the thoracic spine and 
cervical spine.  The diagnosis was mechanical upper thoracic 
and lower cervical spine pain.  The examiner further 
commented that "[i]n terms of functional loss, the [veteran] 
has no demonstrable loss of sensation or motor power.  He 
does report limitations in daily activities such as running 
or lifting secondary to pain.  However, there is no physical 
evidence which can quantitate his functional loss." 

A September 1999 VA spine examination report notes that the 
veteran's claims file was reviewed, including the October 
1997 VA examination and a prior memorandum stating that the 
veteran needed a functional capacity evaluation, but that the 
veteran had failed to show-up for such evaluations twice.  A 
recitation of the history of the veteran's thoracic spine 
disability is also included.  The veteran complains of upper 
thoracic intrascapular pain and spasm in his mid-thoracic 
region 2-3 times a week with any lifting or heavy activity, 
which subsides after approximately 30 minutes of rest.  He 
also complains of being unable to ride a bike or participate 
in any sports.  Objectively, there was tenderness to 
palpation about the intrascapular region of the thoracic 
spine as well as the inferior area just below the scapula on 
both the right and left sides.  Range of motion measurements 
revealed that forward flexion was to 80 degrees, extension 
was to 20 degrees, side to side bending was to 30 degrees, 
and right and left rotation to was 45 degrees, all of which 
were pain free.  There was no impairment of reflexes, 
strength, or nerves in the upper extremities.  A review of 
the thoracic spine X-rays revealed slight anterior 
degenerative disease through the upper thoracic spine and 
slight anterior wedging at T6 that looked stable since the 
previous X-ray.  The diagnosis was as follows:

Mild degenerative disease of the thoracic spine.  
Veteran did not report for functional capacity 
evaluation.  Based on my examination, I do not 
believe there is adequate pathology to support his 
subjective complaints.  It is certainly possible 
that his symptoms are exacerbated by certain 
activities but unfortunately he did not show for a 
functional evaluation with Rehab Medicine so I 
cannot comment on that.  In terms of occupational 
restrictions, he is currently working part-time.  
As with any back condition, exacerbations can be 
caused by heavy lifting and it is certainly 
reasonable to state that he should avoid heavy 
lifting although I cannot state specifically what 
the weight limitations would be.

Additional evidence consists of the veteran's variously dated 
written statements and June 1998 RO hearing testimony.  In 
his testimony, the veteran contends that he has not been 
employed in a competitive position in his field of work since 
1995 because of aggravation of his back.  He further 
testified that he suffers from limitation of motion, spasm, 
and pain.  The pain was noted to occur everyday, which is 
exacerbated by activity, and radiates through his shoulders 
and down the back of his biceps.  Muscle spasm was also noted 
to get worse upon exertion.  Because the veteran claims that 
his symptoms are persistent, the veteran and his 
representative contend that a disability in excess of 20 
percent is warranted.

The veteran's thoracic spine disability was initially rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5291 which provides 
for a maximum 10 percent disability rating is assignable for 
limitation of motion for the dorsal (thoracic) spine, for 
either moderate or severe limitation of motion.

As was alluded to previously herein, a March 1995 RO rating 
decision increased the veteran's disability rating to 20 
percent pursuant to 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5295, on the basis that the symptoms associated with the 
veteran's service-connected thoracic spine disability are 
analogous to the symptoms provided in the schedular criteria 
for lumbosacral strain.  

Diagnostic Code 5295 provides that a 40 percent disability 
rating is warranted when there is a listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint spaces, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is appropriate for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  

After a review of the relevant evidence of record, the Board 
finds that the assignment of a disability rating in excess of 
20 percent is not warranted, as the symptoms associated with 
the veteran's service-connected thoracic spine disability 
more closely approximates the schedular criteria for a 20 
percent rating.  This conclusion is based on the medical 
evidence of record.  Although such evidence reveals some 
limitation of motion (including loss of lateral motion) and 
indicates the existence of narrowing or irregularity of joint 
spaces or degenerative disease- as demonstrated by the 
findings of slight anterior degenerative disease through the 
upper thoracic spine and slight anterior wedging at T6 - 
there is no evidence showing that the veteran suffers from a 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, or abnormal mobility on forced motion.  
The veteran's objective symptoms of pain and tenderness in 
the area of the thoracic spine and limitation of motion, as 
well as the complaints of spasm, additional pain, and 
functional loss on exacerbation, are more in line with the 
schedular criteria for a 20 percent rating under Diagnostic 
Code 5295.

In addition, although the veteran and his representative 
suggest that a rating in excess of 20 percent is warranted 
Diagnostic Code 5293 for intervertebral disc syndrome, the 
evidence demonstrates that aside from muscle spasm, 
neurological findings do not show severe disc disease 
evidenced by recurring attacks with intermittent relief.  The 
evidence shows no more than moderate impairment with 
recurring attacks and as such a rating in excess of 20 
percent under Diagnostic Code 5293 is not warranted.

The Board has also considered the application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, and the affect of 
flare-ups, weakness, fatigability, incoordination, and pain 
on movement he may have with respect to functional loss.  
Although the veteran complained of increased pain, flare-ups, 
muscle spasm, and functional loss with activity involving his 
back, while the September 1999 VA spine examination report 
noted pain on palpation and limitation of motion, the 
examiner specifically noted there was no pain on motion, and 
there were no findings of spasm, fatigue, weakness, or 
incoordination.  Moreover, the examiner stated that "I do 
not believe there is adequate pathology to support his 
subjective complaints," particularly in light of the fact 
that the veteran did not show-up for the twice scheduled a 
functional capacity evaluation.  Although the examiner 
acknowledges the fact that "exacerbations can be caused by 
heavy lifting and it is certainly reasonable to state that he 
should avoid heavy lifting," to the extent the veteran 
experiences symptoms such as pain on motion, spasm, or other 
symptoms causing functional loss at times of flare-ups, such 
symptoms are contemplated by the 20 percent disability rating 
assigned to him under Diagnostic Code 5295.  Without 
persuasive evidence of increased pain on motion, weakness, 
fatigability, and incoordination resulting in functional 
loss, there is no basis with which to afford the veteran a 
disability rating in excess of 20 percent pursuant to 
38 C.F.R. §§ 4.40, 4.45, and DeLuca.

The Board acknowledges the veteran's testimony regarding 
daily pain and difficulty with certain activities due to his 
back disability.  In this regard, the Board does not doubt 
that the thoracic spine disability is productive of 
impairment.  However, the currently assigned 20 percent 
evaluation appears to contemplate the degree of current 
impairment.  After reviewing the evidence in light of 
applicable diagnostic criteria, the Board is compelled to 
find that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 20 percent 
for thoracic spine disability at this time.  The Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to permit a favorable resolution of the 
appeal. 

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disorder at issue 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

